Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 9, 18, 24, 32, 38, 44, 49, 51, 54, 57, 49, 61, 62, 65, 67-73, and 76 are currently pending and are under examination.
Benefit of priority is to May 15, 2017.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
An “http” is found at page 54, [0204].
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 18, 24, 32, 38, 44, 49, 51, 54, 57, 49, 61, 62, 65, 67-73, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 refers to the rhGAA having on average at least about 0.5 mol bi-M6P. One cannot know the lower limit of “at least about 0.5 mol, rendering the claim indefinite. This same issue is found in many of the claims, such as Claim 9, 49, 57, 59, 61, 68, 70, 71, 73, and 76, wherein the term “about” renders the claim indefinite. Applicants should review all claims and delete the term “about” from any claim having this language.
Claim 2 recites the acronym “ERT” without defining the acronym before using it. See also Claim 9, 18, 24, 32, 38, and 44. Applicants should review all claims for any acronyms that have been used before they are defined.
Claim 65 states that the amino acid sequence is at least 95% identical to SEQ ID NO: 1. One thing is identical to another, or it is not. The proper termininolory is --- sequence identity ---.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 18, 24, 32, 38, 44, 49, 51, 54, 57, 49, 61, 62, 65, 67-73 is/are rejected under 35 U.S.C. 102a1 as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Gotschall et al. (April 7, 2016; WO 2016/054231).
 Gotschall et al. teach a method for treating Pompe disease by administering rhGAA.
	At page 15, [066], the instant specification teaches that rhGAA is intended to refer to recombinant human acid alpha-glucosidase enzyme and the characteristics of the population of rhGAA molecules are provided herein. At page 16, [070], the instant specification teaches that the term ATB200 is intended to refer to the recombinant human acid alpha-glucosidase described in PCT/2014/053252, which published as Gotschall et al. WO 2016/054231.  At page 37, [0137] and page 50, [0184], the instant specification teaches that ATB200 refers to rhGAA with high content of glycans bearing mono-M6P and bis-M6P that is produced in the GA-ATB200 CHO cell line. 
	At page 15, line 15, Gotschall et al. teach that the rhGAA composition of the invention is preferably produced by CHO cells, such as CHO cell line GA-ATB-200, which is the same cell line used to produce the rhGAA of the instant invention. 
	Gotschall et al. SEQ ID NO: 1 is the same as instant SEQ ID NO: 1 (Claim 65)
	At page 13, line 31+: 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 99%, <100% or more of the rhGAA in the composition comprises at least one N-glycan bearing M6P and/or bis-M6P (Claim 67).
	At page 14, para. 2: The rhGAA composition according to the invention may have an average content of N-glycans carrying M6P ranging from 0.5 to 7.0 mol/mol rhGAA or any intermediate value of subrange including 0.5, 1.0, 1.5, 2.0, 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0, 6.5, or 7.0 mol/mol rhGAA (Claim 68).
	At page 14, line 6+, on average the N-glycans contain greater than 3
mol/mol of M6P and greater than 4 mol/mol sialic acid (Claim 69).
	At page 14, top: The rhGAA molecules in the rhGAA composition of the invention may have 1, 2, 3 or 4 M6P groups on their glycans. For example, only one N-glycan on an rhGAA molecule may bear M6P (mono-phosphorylated), a single N-glycan may bear two M6P groups (bisphosphorylated) (Claim 70).
	At page 15, para. 2: the rhGAA composition of the invention will bear, on average, 2.0 to 8.0 sialic acid residues per mol of rhGAA. This range includes all intermediate values and subranges including 2.0, 2.5, 3.0, 3.5, 4.0, 4.5, 5.0, 5.5, 6.0, 6.5, 7.0, 7.5 and 8.0 residues/mo! rhGAA (Claim 71).
	At page 15, line 32: The rhGAA according to the invention may be formulated as a pharmaceutical composition (Claim 72).
Claim 73).
	At page 16, lines 20+: In a preferred embodiment the rhGAA is
administered by IV infusion; and at page 17, line 23+: In a preferred embodiment, the
therapeutically effective amount is equal of less than 20 mg enzyme/kg body weight of the individual, preferably in the range of about 1-10 mg enzyme/kg body weight, and even more preferably about 10 mg enzyme/kg body weight or about 5 mg enzyme/kg body weight; and at page 28, line 27: The pharmacological chaperone AT2221/miglustat was orally administered 30 mins prior to rhGAA at dosages of 0, 1, 2 and 10 mg/kg. Therefore, Claim 49, 59, 61, 62 are anticipated.
	At page 22, line 14: AT-2221(Miglustat, N-butyl-deoxynojirimycin) or their salts to
improve the pharmacokinetics of the rhGAA administration. The rhGAA and the chaperone may be administered together or separately (Claim 54)
	At page 22, line 18: Representative dosages of AT2221/miglustat range from 0.25 to 400 mg/kg, preferably from 0.5-200 mg/kg, and most preferably from 2 to 50 mg/kg (Claim 57).
	At page 28, line 27: The pharmacological chaperone AT2221/miglustat was
orally administered 30 mins prior to rhGAA at dosages of 0, 1, 2 and 10 mg/kg (Claim 62).
	Page 18, lines 2-3: GAA is administered monthly, bimonthly; weekly;
twice weekly; or daily (Claim 50).
	At page 4, para 1: rhGAA designated as A TB-200, is more potent in and more efficient at targeting skeletal muscle tissues than conventional rhGAA such as Lumizyme®. (Claim 1b).
	At page 10, para. 2:  The terms, "treat" and "treatment," as used herein, refer to amelioration of one or more symptoms associated with the disease, prevention or delay of the onset of one or more symptoms of the disease, and/or lessening of the severity or frequency of one or more symptoms of the disease (Claim 1a, 2). For example, treatment can refer to improvement of pulmonary function (e.g., increase in crying vital capacity over baseline capacity, and/or normalization of oxygen desaturation during crying (Claim 1e, 32); improvement in neurodevelopment and/or motor skills (e.g., increase in AIMS score Claim 1c); reduction of glycogen levels in tissue of the individual affected by the disease (Claim 1b, 9).
	All aspects of Claims 1, 2, 9, 18, 24, 32, 38, and 44 are considered to be inherent/obvious features and results from treating Pompe disease with the rhGAA taught in Gotschall et al. that have been further characterized by Applicants. Note again that it is Applicant’s admission at page 16, [070], of the instant specification that the term ATB200 is intended to refer to the recombinant human acid alpha-glucosidase described in PCT/2014/053252, which published as Gotschall et al. WO 2016/054231.  Thus, these further characterizations of this rhGAA and the treatment outcome of Pompe disease patients were inherently/obviously present in Gotschall et al. when Gotschall et al. treated Pompe disease patients with this same rhGAA, whether Gotschall et al. actually observed improved upper body strength or a reduction in a muscle injury biomarkers, for example. How one determines glycosylation, pulmonary function, and so forth is not part of the method for treating Pompe disease, but provide further description of the treatment outcomes.

MPEP 2112    Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 

I.   SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. 
II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate). 
III.   A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
	


Claims 1, 72, 73, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotschall et al. (April 7, 2016; WO 2016/054231) in view of Char et al. (December 19, 2015; US 2015/0352042)
	The teachings of Gotschall et al. as applied to Claim 1 and 72 are set forth above. Gotschall et al. teach a method for treating Pompe disease by administering rhGAA. described in PCT/2014/053252, which published as Gotschall et al. WO 2016/054231 (Claim 1), and is now the basis of USP 10,961,522. At page 15, line 32: The rhGAA according to the invention may be formulated as a pharmaceutical composition (Claim 72).
	At page 16, lines 4, 6 and 9 Gotschall et al. teach that suitable pharmaceutically acceptable carriers include buffered saline (and therefore phosphate buffered saline), mannitol, and polysorbate 80. Gotshall et al. do not expressly teach to administer hrGAA in a citric acid buffer.
	Char et al. teach to combine GAA and a chaperone such as DNJ or the salt thereof  such as N-butyl-DNJ which is miglustat (page 1, [0008]) with GAA for ERT therapy for treating Pompe disease (page 1, [0004], [0006]). At [0008]. Char et al. teach to place the chaperone into a phosphate or citrate buffer at 40-50 mM ([0009]) at a pH 
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the hrGAA and miglustat of Gotschall et al. into a pharmaceutical composition comprising phosphate or citrate buffer at 40-50 mM ([0009]) at a pH of about 4.6 to about 5.5 which is “about 6”, mannitol, and polysorbate 80 because Char et al. teach to combine rhGAA and miglustat in a pharmaceutical composition comprising phosphate or citrate buffer at 40-50 mM at a pH of about 4.6 to about 5.5 which is “about 6” and further comprising mannitol, for the intravenous administration of GAA and miglustat for the ERT therapy for treating Pompe disease (Claims 73, 76). 

MPEP 2144.05
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
MPEP 2144.05 II. ROUTINE OPTIMIZATION 
A.Optimization Within Prior Art Conditions or Through Routine Experimentation 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
B.There is a Motivation to Optimize Result-Effective Variables 
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 

	

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9, 18, 24, 32, 38, 44, 49, 51, 54, 57, 49, 61, 62, 65, 67-73, and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 10,961,522.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the method for treating Pompe disease by administering the rhGAA and miglustat as taught in Gotschall et al. WO 2016/054231 as described above.

Claims 1, 2, 9, 18, 24, 32, 38, 44, 49, 51, 54, 57, 49, 61, 62, 65, 67-73, and 76 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-31 of U.S. Patent No. 10,857,212.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the method for treating Pompe disease by administering the rhGAA and .

Art of Record:
Khanna et al. (2012; The pharmacological chaperone AT2220 increases recombinant human acid-alpha-glucosidase uptake and glycogen reduction in a mouse model of Pompe disease. PLoS ONE 7(7): e70776, pages 1-12) teach the administration of rhGAA and miglustat for the treatment of Pompe disease.
Van Hove et al. (1996; High level production of recombinant human lysosomal acid alpha-glucosidase in Chinese hamster ovary cells which targets to heart muscle and corrects glycogen accumulation in fibroblasts from patients with Pompe disease. Pro. Natl. Acad. Sci. 93: 65-70) teach the administration of rhGAA produced in CHO cells for the treatment of Pompe disease.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656